As filed with the Securities and Exchange Commission on November 12, 2009 File No. 333-150829 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 5 to Registration Statement on Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HALL TEES, INC. (Exact name of registrant as specified in its charter) Nevada 26-0875402 (State or jurisdiction ofincorporation or organization) (Primary Industrial Classification Code No.) (I.R.S. Employer Identification No.) 7405 Armstrong, Rowlett, Texas 75088(214) 883-0140 (Address, including the ZIP code & telephone number, including area code of Registrant's principal executive office) 7405 Armstrong, Rowlett, Texas 75088(214) 883-0140 (Address of principal place of business or intended principal place of business) William Lewis 7405 Armstrong, Rowlett, Texas 75088(214) 883-0140 (Name, address, including zip code, and telephone number, including area code of agent for service) Copies to: J Hamilton McMenamy Law Offices of J. Hamilton McMenamy, P.C. 8222 Douglas, Suite 850 Dallas, Texas 75225 (214) 706-0938 Tel (214) 550-8179 Fax Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. |_| Title of Each Class of Securities to be Registered Amount To be Registered Proposed Offering Price Per Share (1) Minimum/Maximum Proposed Aggregate Offering (1) Amount of
